Exhibit 10.1

 




ASSET PURCHASE AGREEMENT


AMONG


DUTCH GOLD RESOURCES, INC.,


DGRI AGDI ACQUISITION CORPORATION


AND


AULTRA GOLD INC.


December 31, 2009
 
1

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this "Agreement") is made and entered into as of
December __, 2009, by and among DUTCH GOLD RESOURCES, INC., a publicly-owned
Nevada Corporation, (“Dutch Gold”), DGRI AGDI ACQUISITION CORPORATION, a Georgia
corporation (the “Purchaser”), and AULTRA GOLD, INC., a an publicly-owned Nevada
corporation (the “Seller”). Dutch Gold, the Purchaser and the Seller are
referred to herein individually as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, the Seller is in the business of acquiring and exploring gold and
mineral properties and is the owner of certain assets of gold and precious
mineral properties and certain assets and equipment related to the exploration
and development of such properties (the “Mining Business”);


WHEREAS, the Purchaser is a wholly-owned subsidiary of Dutch Gold; and


WHEREAS, the Seller desires to sell and Purchaser desires to purchase all of the
Seller’s right, title and interest in the Mining Business and the related assets
and services as provided herein, pursuant to the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the premises and the mutual promises made in
this Agreement, and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the Parties agree as follows.


1.0 DEFINITIONS. For purposes of this Agreement and the Acquisition Documents,
the capitalized terms shall have the meanings set forth below:


1.1.           “Acquired Assets” means all right, title and interest of the
Seller as set forth on Schedule 1.1 including the books and records as of the
Closing Date, but excluding the Excluded Assets.


1.2.           “Acquisition Documents” means this Agreement and all transfer
documents, assumption agreements or other documents or agreements related to the
consummation of the transactions contemplated in this Agreement.


1.3.           “Affiliate” has the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended.


1.4.           “Agreement” has the meaning set forth in the Preface.


1.5.           “Assumed Liabilities” means all of the obligations and
Liabilities of the Seller arising after the Effective Time but excluding the
Excluded Liabilities.


1.6.           “Closing” means the closing of the transactions contemplated by
this Agreement.


1.7.           “Closing Date” means  December 31, 2009.


1.8.           “Code” means the Internal Revenue Code of 1986, as amended.


1.9.           “Disclosure Schedule” has the meaning set forth in Section 3.


1.10.           “Effective Time” has the meaning set forth in Section 2.4.


1.11.           “Excluded Assets" means all assets of the Seller not explicitly
included in the Acquired Assets, including the following:
 
2

--------------------------------------------------------------------------------




(i)           all refunds (or credits) of any Tax for any Tax year or portion
thereof ending on or before the Closing Date (or for any Tax year beginning
before and ending after the Closing Date to the extent allocable to the portion
of such period beginning before and ending on the Closing Date);


(ii)           all leases, office equipment, fixtures, furniture, supplies,
software and software licenses of Seller;


(iii)           all of Seller's rights, claims or causes of action against Third
Parties relating to the Acquired Assets with respect to the period prior to the
Closing; and


(iv)           the names “Basin Gulch”, “Jungo”, or any related or similar trade
names, trademarks, service marks or logos to the extent the same incorporate the
name “Basin Gulch”, “Jungo”.


1.12.           “Excluded Liabilities” means all obligations, commitments, or
Liabilities of the Seller, whether known or unknown, absolute, contingent, or
otherwise, and whether or not related to the Acquired Assets or the Mining
Business, except for the Assumed Liabilities. Without limiting the generality of
the preceding sentence, the Purchaser shall not assume or become liable for any
of the following obligations and Liabilities of the Seller:


(a)           Any Liability or obligation arising out of any employee benefit
plan (i) maintained by or covering employees of the Seller or (ii) to which the
Seller has made any contribution or to which the Seller could be subject to any
Liability;


(b)           Any losses, costs, expenses, damages, claims, demands and
judgments of every kind and nature (including the defenses thereof and
reasonable attorneys' and other professional fees) related to or arising out of
or in connection with Seller's failure to comply with the bulk transfer, bulk
sales, or any similar statute as enacted in any jurisdiction, domestic or
foreign;


(c)           Any Liability or obligation arising out of any action or failure
to act by the Seller prior to the Effective Time;


(d)           Any Liability of the Seller with respect to any claim or cause of
action, regardless of when made or asserted, which arises (i) out of or in
connection with the Mining Business or the Acquired Assets prior to the
Effective Time or (ii) with respect to any service provided by the Seller prior
to the Closing Date; and


(e)           Any Liabilities or obligations of the Seller relating to the
Excluded Assets.


1.13.           “Governmental Authorization” means any consent, license,
registration or permit issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.


1.14.           “Governmental Body” means any federal, state, local, municipal,
foreign or other government or any governmental or quasi-governmental authority
of any nature (including any agency, branch, department, board, commission,
court, tribunal or other entity exercising governmental or quasi-governmental
powers).


1.15.           “Indemnified Party” has the meaning set forth in Section 9.2(d).


1.16.           “Indemnifying Party” has the meaning set forth in Section
9.2(d).


1.17.           “IRS” means the Internal Revenue Services.
 
3

--------------------------------------------------------------------------------




1.18.           “Knowledge” means actual knowledge.


1.19.           “Legal Requirement” means any federal, state, local, municipal,
foreign, international, multinational or other constitution, law, ordinance,
principle of law, code, regulation, statute or treaty.


1.20.           “Liability” means any liability (whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due), including any liability for Taxes.


1.21.           “Mining Business” has the meaning set forth in the Recitals.


1.22.           “Party” has the meaning set forth in the Preface.


1.23.           “"Person” means an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental Body.


1.24.           “Preface” means the first paragraph of this Agreement.


1.25.           “Purchase Price” has the meaning set forth in Section 2.3.


1.26.           “Purchaser” has the meaning set forth in the Preface.


1.27           “Representative” with respect to a particular Person, any
director, officer, manager, employee, agent, consultant, advisor, accountant,
financial advisor, legal counsel or other representative of such Person.


1.28.           “Securities Act” means the Securities Act of 1933, as amended.


1.29.           “Security Interest” means any mortgage, pledge, lien,
encumbrance, charge, or other security interest.


1.30.           “Seller” has the meaning set forth in the Preface.


1.31.           “Seller Material Adverse Effect” has the meaning set forth in
Section 3.1(a).


1.32.           “Specified Employees” has the meaning set forth in Section 8.6.


1.33.           “Tax” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.


1.34.           “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
 
4

--------------------------------------------------------------------------------




1.35.           “Third Party” means any Person who is not a Party.


1.36.           “Transaction” means the actions contemplated within this
Agreement and the Acquisition Documents.




2.           BASIC TRANSACTION.


2.1           Purchase and Sale of Assets. Upon and subject to the terms and
conditions of this Agreement, simultaneously with the execution and delivery of
this Agreement, the Purchaser is purchasing from the Seller, and the Seller is
selling, transferring, conveying, assigning, and delivering to the Purchaser,
all of the Acquired Assets, free and clear of all liens, claims, charges,
Security Interests, and encumbrances of any kind or nature other than the
following:


(a) Aultra Gold Inc. shall retain a Two Per Cent NSR royalty on all claims that
were not subject to a royalty at the date of Closing.


(b) William R. Hansen retains a Two Per Cent NSR royalty on a block of claims of
the Jungo property in Humboldt County, Nevada; The Metesh Family maintains a
royalty interest as set forth in disclosure documents filed by Aultra Gold, Inc.
with the Securities and Exchange Commission.


2.2           Assumption of Assumed Liabilities. Upon and subject to the terms
and conditions of this Agreement, simultaneously with the execution and delivery
of this Agreement, the Purchaser is assuming and becoming responsible for the
performance and satisfaction of the Assumed Liabilities. Under no circumstances
will the Purchaser assume or have any responsibility with respect to any of the
Excluded Liabilities. The Seller will remain responsible for the performance and
satisfaction of the Excluded Liabilities.


2.3           Purchase Price and Payment.  The purchase price for the Acquired
Assets shall be Nine Million Six Hundred Fourteen Thousand Six Hundred Sixty
Seven Dollars (9,614,667) shares of Dutch Gold’s common stock, par value $0.001
per share (the “Shares”) and shall be delivered by Dutch Gold to the Seller at
the Closing (the “Purchase Price”).


(a)           Restrictions on Transfer.  The parties acknowledge and agree that
as of the Closing Date none of the Shares shall be registered under U.S. Federal
or Blue Sky Laws and are intended to be issued pursuant to an exemption
therefrom under Rule 506 of Regulation D, Section 4(2) of the Securities Act or
other applicable exemption, shall be “restricted securities” within the meaning
of Rule 144 promulgated under the Securities Act, and may not be resold, offered
for resale, transferred, pledged, distributed or otherwise hypothecated unless
registered under the Securities Act and applicable Blue Sky Laws or exempt from
such registration under the terms of Rule 144 or otherwise, and the Seller
receives an opinion of counsel satisfactory to Seller in its reasonable
discretion to the effect that such registration is not required. Each
certificate representing any Shares, shall bear a legend substantially in the
following form:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER THE ACT.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, ASSIGNED, HYPOTHECATED OR
OTHER-WISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION
FROM SUCH REGISTRATION, PROVIDED THAT THE ISSUER OF THESE SECURITIES SHALL HAVE
FIRST RECEIVED AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
5

--------------------------------------------------------------------------------






(b)           Dutch Gold shall instruct its transfer agent to annotate the
applicable records to reflect the restrictions on transfer contained in this
Agreement on the Closing Date with respect to the Shares.


2.4           The Closing. The Closing is taking place simultaneously with the
execution and delivery of this Agreement at the offices of the Purchaser and
shall be effective as of the date first set forth above (the “Effective Time”).


2.5           Deliveries at the Closing. In addition to any other documents to
be delivered under other provisions of this Agreement, at the Closing:


(a)           The Seller has executed, acknowledged (if appropriate) and
delivered tothe Purchaser:


(i)           evidence that the consents listed in Section 6.2 have all been
obtained;


(ii)           assignment agreement(s) transferring title to the Acquired Assets
to the Purchaser in the form attached as Exhibit C; and


(iii)           a certificate of the Secretary of the Seller certifying and
attaching all requisite resolutions or actions of the respective boards of
directors and shareholders of the Seller approving the execution and delivery by
the Seller of the Acquisition Documents to which they are a party and the
consummation of the transactions contemplated in such Acquisition Documents, and
certifying to the incumbency and signatures of the officers of the Seller
executing the Acquisition Documents and any other document relating to the
transactions contemplated by this Agreement.


(b)           The Purchaser has executed, acknowledged (if appropriate), and
delivered to the Seller:


(i)           assumption agreement(s) pursuant to which the Purchaser is
assuming the Assumed Liabilities in the form attached as Exhibit B; and


(ii)           a certificate of the Secretary of the Purchaser certifying and
attaching all requisite resolutions or actions of the Purchaser's board of
directors approving the execution and delivery of the Acquisition Documents to
which it is a party and the consummation of the transactions contemplated in
such Acquisition Documents, and certifying to the incumbency and signatures of
the officers of the Purchaser executing the Acquisition Documents to which it is
a party and any other document relating to the transactions contemplated by this
Agreement;


(c)           Dutch Gold has executed, acknowledged (if appropriate), and
delivered to the Seller:


(i)           stock certificates evidencing the Shares, with all necessary
transfer taxes and other revenue stamps affixed and acquired at the Purchaser’s
expense; and


(ii)           a certificate of the Secretary of Dutch Gold certifying and
attaching all requisite resolutions or actions of Dutch Gold’s board of
directors approving the execution and delivery of the Acquisition Documents to
which it is a party and the consummation of the transactions contemplated in
such Acquisition Documents, and certifying to the incumbency and signatures of
the officers of Dutch Gold executing the Acquisition Documents to which it is a
party and any other document relating to the transactions contemplated by this
Agreement.




3.           REPRESENTATIONS AND WARRANTIES OF THE SELLER.


The Seller represents and warrants to the Purchaser that, except as set forth in
the disclosure schedule (the "Disclosure Schedule") attached by the Parties (it
being understood that the disclosure of any fact with respect to any section of
this Agreement shall be deemed to be disclosure of that fact with respect to
every other section of this Agreement, provided that it reasonably ascertainable
that such disclosure would reasonably apply to another section or sections of
this Agreement):


3.1           Organization and Capitalization of the Seller. The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Seller is duly qualified to conduct business as a
foreign corporation and is in good standing under the laws of each jurisdiction
where such qualification is required except where the lack of such qualification
would not have a material adverse effect on the Acquired Assets (a “Seller
Material Adverse Effect”). The Seller has delivered to the Purchaser correct and
complete copies of the charter and bylaws of the Seller (as amended to date).


3.2           Authorization of Transaction. The Seller has full corporate power
and authority to execute and deliver the Acquisition Documents to which it is a
party and to perform its obligations in all respects as required by the
Acquisition Documents. The board of directors and stockholders of the Seller has
duly authorized the execution, delivery and performance of the Acquisition
Documents to which Seller is a party. The Acquisition Documents constitute valid
and legally binding obligations of the Seller, enforceable in accordance with
their terms and conditions, in each case subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting creditors' rights and to general equity principles.


3.3           Non-contravention. Except as disclosed in Section 3.3 of the
Disclosure Schedule, neither the execution and the delivery of the Acquisition
Documents, nor the consummation or performance of the transactions contemplated
in the Acquisition Documents, will (a) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, or other
restriction of any government, governmental agency or court to which the Seller
is subject or any provision of the charter or bylaws of the Seller, or (b)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which the Seller is a party or by which the
Seller is bound or to which any of the Acquired Assets is subject (or result in
the imposition of any Security Interest upon any of its Acquired Assets) except
where the violation, conflict, breach, default, acceleration, termination,
modification, cancellation, failure to give notice, or Security Interest would
not have a Seller Material Adverse Effect, or a material adverse effect on the
ability of Seller to consummate the transactions contemplated in the Acquisition
Documents. Section 3.3 of the Disclosure Schedule sets forth each Governmental
Authorization, and each notice to, filing with, and authorization, consent, or
approval of any Governmental Body or Third Party, which is required to be
obtained by the Seller in order for the Parties to consummate the transactions
contemplated in the Acquisition Documents.


3.4           Disclosure.  To Seller's Knowledge, no representation or warranty
of the Seller in this Agreement or in any Schedule furnished by the Seller, or
in connection with the transactions contemplated herein, contains any untrue
statement of material fact or omits to state any material fact necessary in
order to make the statements contained therein not misleading, and all such
representations, warranties and Schedules are true.
 
6

--------------------------------------------------------------------------------




3.5           Restricted Stock.  The Seller understands that the Shares are
restricted stock, which has not been registered with the Securities and Exchange
Commission, any state securities agency or any foreign securities agency, and
further, the Stock has not been approved or disapproved by the Securities and
Exchange Commission, any state securities agency or any foreign securities
agency.


3.6           Brokers' Fees. Neither the Seller has any Liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated in the Acquisition Documents.


3.7           Title to Assets. Except as set forth on Section 3.9 of the
Disclosure Schedule, the Seller has good and valid title to all of the Acquired
Assets, free and clear of all Security Interests or restrictions on transfer.


3.8           Tax Matters.


(a)           With respect to all Taxes, the nonpayment of which would result in
a lien or other encumbrance on any of the Acquired Assets, would materially
adversely affect the Mining Business or would result in Purchaser or its
Affiliates becoming liable or responsible therefor, except as set forth on
Section 3.10(a) of the Disclosure Schedule, (i) each of the Seller has filed on
a timely basis all Tax Returns with respect to such Taxes that it was required
to file; (ii) all such Tax Returns were correct and complete in all material
respects; (iii) all Taxes owed by the Seller (whether or not shown on any Tax
Return) on or prior to the date hereof have been paid; (iv) the Seller is not
currently the beneficiary of any extension of time within which to file any Tax
Return with respect to such Taxes; and (v) there are no Security Interests on
any of the assets of the Seller that arose in connection with any failure (or
alleged failure) to pay any such Tax.


(b)           Except as set forth on Section 3.10(b) of the Disclosure Schedule,
the Seller has withheld and paid all Taxes which are due and are required to
have been withheld and paid in connection with amounts paid or owing to any
employee prior to the Effective Time.


(c)           Except as set forth on Section 3.10(c) of the Disclosure Schedule,
the Seller has not waived any statute of limitations in respect of, or agreed to
any extension of time with respect to an assessment or deficiency relating to,
any Taxes, the nonpayment of which would result in a lien or other encumbrance
on any of the Acquired Assets, would otherwise adversely affect the Mining
Business or would result in Purchaser or its Affiliates becoming liable or
responsible therefor.


(d)           Except as set forth on Section 3.10(d) of the Disclosure Schedule,
no unpaid Taxes of Seller that are due have created, or will create a lien or
encumbrance on any of the Acquired Assets.


3.9           Powers of Attorney. There are no outstanding powers of attorney
executed by or on behalf of the Seller that could reasonably be expected to have
a Seller Material Adverse Effect.


3.10           Litigation. Section 3.12 of the Disclosure Schedule sets forth
each instance in which the Seller (a) is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (b) is a party or, to the
Knowledge of the Seller is threatened to be made a party, to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator relating, directly or indirectly, to any
of the Acquired Assets.
 
7

--------------------------------------------------------------------------------




3.11           Financial Statements. The financial statements relating to the
Mining Business previously provided by the Seller to the Purchaser, copies of
which are attached as Section 3.13 to the Disclosure Schedule, in the opinion of
Seller's management fairly present the financial condition of the Mining
Business as of the respective dates thereof and the results of operations of the
Mining Business for the periods indicated, it being understood that such
financial statements have not been audited or reviewed by independent
accountants and do not contain footnote disclosures and reflect assets and
liabilities which are not being acquired by Purchaser.


3.12           Events Subsequent to the Balance Sheet Date. Since September 30,
2009, there has not been any material adverse change, singly or in the
aggregate, in the financial condition or results of operations of the Mining
Business nor has there been any event which has had or may reasonably be
expected to have a material adverse effect on any of the foregoing.


3.13           Certain Liabilities.  As of the date of this Agreement, except as
set forth herein, Seller has no liabilities relating to the Acquired Assets,
other than (i) liabilities incurred in the ordinary course of business or
consistent with past practices relating to the Acquired Assets, (ii) liabilities
otherwise made known or discovered by the Purchaser in the course of Purchaser’s
investigation of the Acquired Assets, and (iii) liabilities that taken together
would have a material adverse effect.


3.14           Legal Compliance. Except as disclosed in Section 3.14 of the
Disclosure Schedule, the Seller and their respective predecessors and Affiliates
have each complied in all material respects with all laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder) of federal, state and local governments (and all agencies
thereof) which are specifically applicable to the Mining Business. To Seller’s
Knowledge, after reasonable inquiry, no release emission, or discharge into the
environment of hazardous substances, as defined under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
Section 9601 et seq.), or air pollutants as defined under the Clean Air Act (42
U.S.C. Section 7401 et seq.), has occurred or is occurring on the properties
described in Schedule 1.1 in excess of federally permitted releases or
reportable quantities.  Seller has no Knowledge of any past or existing
violations of any such laws, ordinances or regulation used by any governmental
authority.


3.15           Title to Leases.  To Seller’s Knowledge, Seller has a good and
valid right, title and interest to one hundred percent of the undivided interest
in the leases granted in the mining rights to the properties described in
Schedule 1.1 (the “Leases”), and all such rights are owned free and clear of any
and all liens, mortgages, security interests, pledges, charges, assignments,
deeds of trust, encumbrances, options, tax liens, mechanic’s lien, materialmen’s
liens, or other charges or encumbrances of any kind.


3.16           Leases and Royalties.  Except for the Leases set forth in Section
1.1, the properties described in Schedule 1.1 are not subject to any leases, nor
are there any royalties burdening said properties.  For purposes hereof, the
term “royalties” shall mean all amounts payable as a share of the product or
profit from property, and includes, without limitation, production payments,
minimum royalties, overriding royalties and bonus payments.


3.17           Payment of Production.  To Seller’s Knowledge, Seller is not
presently obliged under any purchase or sale agreements, refining agreements,
production agreements, production payment agreements, operating agreements,
participation agreements, security agreements or any other agreements to make
future deliveries of production attributable to said properties described in
Schedule 1.1.


3.18           Insolvency.  Seller is not insolvent as such term is defined in
the Federal Bankruptcy Code, not has it ever been insolvent at any time during
the 90-day period immediately prior to the date of this Agreement.


3.19           Employees.  The Seller has no employees other than its executive
officers.
 
8

--------------------------------------------------------------------------------




4.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  The Purchaser
represents and warrants to the Seller that:


4.1           Organization of the Purchaser. The Purchaser is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation. The Purchaser is duly qualified to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required except where the lack of such qualification would not
have a material adverse affect on the business, financial condition, operations
or results of operations of the Purchaser. The Purchaser has full corporate
power and authority and all licenses, permits, and authorizations necessary to
carry on the businesses in which it is engaged and in which it presently
proposes to engage and to own and use the properties owned and used by it.


4.2           Authorization of Transaction. The Purchaser has full power and
authority (including full corporate power and authority) to execute and deliver
the Acquisition Documents to which it is a party and to perform its obligations
thereunder. The board of directors of the Purchaser has duly authorized the
execution, delivery, and performance of the Acquisition Documents to which the
Purchaser is a party. No approval of the stockholders of the Purchaser is
required in order for the Purchaser to consummate the transactions contemplated
by this Agreement. The Acquisition Documents constitute the valid and legally
binding obligations of the Purchaser, enforceable in accordance with their terms
and conditions.


4.3           Non-contravention. Neither the execution and the delivery of the
Acquisition Documents to which it is a party, nor the consummation of the
transactions contemplated in the Acquisition Documents, will (a) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Purchaser is subject or any provision of its charter or
bylaws, or (b) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which the
Purchaser is a party or by which it is bound or to which any of its assets is
subject. The Purchaser does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by the Acquisition Documents.


4.4           Brokers' Fees. The Purchaser has no Liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated in the Acquisition Documents.


5.           REPRESENTATIONS AND WARRANTIES OF DUTCH GOLD.  Dutch Gold
represents and warrants to the Seller that:


5.1           Organization of the Purchaser. Dutch Gold is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation. Dutch Gold is duly qualified to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required except where the lack of such qualification would not
have a material adverse affect on the business, financial condition, operations
or results of operations of Dutch Gold. Dutch Gold has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
the businesses in which it is engaged and in which it presently proposes to
engage and to own and use the properties owned and used by it.
 
9

--------------------------------------------------------------------------------




5.2           Authorization of Transaction. Dutch Gold has full power and
authority (including full corporate power and authority) to execute and deliver
the Acquisition Documents to which it is a party and to perform its obligations
thereunder. The board of directors of Dutch Gold has duly authorized the
execution, delivery, and performance of the Acquisition Documents to which the
Purchaser is a party. No approval of the stockholders of Dutch Gold is required
in order for Dutch Gold to consummate the transactions contemplated by this
Agreement. The Acquisition Documents constitute the valid and legally binding
obligations of the Purchaser, enforceable in accordance with their terms and
conditions.


5.3           Non-contravention. Neither the execution and the delivery of the
Acquisition Documents to which it is a party, nor the consummation of the
transactions contemplated in the Acquisition Documents, will (a) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which Dutch Gold is subject or any provision of its charter or bylaws,
or (b) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Dutch Gold is a party or by
which it is bound or to which any of its assets is subject. Dutch Gold does not
need to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
Parties to consummate the transactions contemplated by the Acquisition
Documents.


5.4           Capitalization; Ownership of Shares. The authorized capital stock
of Dutch Gold consists of 500,000,000 authorized shares of common stock, $0.001
par value,  and 10,000,000 authorized shares of preferred stock, $0.001 par
value.  As of the Closing: (a) 124,373,622 shares of Dutch Gold's Common Stock
are issued and outstanding; (b) no shares of Dutch Gold’s Preferred Stock are
issued and outstanding; (c) no options to acquire any Dutch Gold Common Stock
are outstanding; and (d) no warrants to purchase any Dutch Gold Common Stock are
outstanding.  The Shares issued to the Seller pursuant to the terms of this
Agreement will be duly authorized, validly issued, fully paid and
nonassessable.  None of such Shares will be issued to the Sellers in violation
of any preemptive or preferential rights of any Person.


5.5           No Liens on Shares.  The Shares when issued to the Seller
pursuant  to the terms of this  Agreement  (a) will be free and clear of any
liens, restrictions, security interests, claims, rights of another,
or  Encumbrances  of  any  kind  whatsoever;  (b)  will  not be  subject  to any
outstanding options,  warrants,  calls, or similar rights of any other person to
acquire the same;  and (c) will not be subject to any  restrictions on transfer
thereof.  Dutch Gold has the full power and authority to convey, and will convey
to the Sellers, good and marketable title to the Shares, free and clear of all
such liens, restrictions, security interests, claims, rights of another or
Encumbrances of any kind whatsoever.


5.6           Authorization to Convey the Shares.  Dutch Gold has full power and
authority to sell, convey, assign and transfer the Shares to the Seller and
otherwise consummate the transactions contemplated by this Agreement. The Seller
shall acquire good and marketable title to the Shares, free and clear of all
Liens. The Shares will be legally issued, fully paid and non-assessable and
shall not be issued in violation of the pre-emptive or other rights of any other
person. No authorization, approval or consent of any third party is required for
the lawful execution, delivery and performance of this Agreement by Dutch Gold.
 


6.           CONDITIONS PRECEDENT TO PURCHASER'S AND DUTCH GOLD’S OBLIGATION TO
CLOSE.


The obligation of Purchaser and Dutch Gold to purchase the Acquired Assets and
to take the other actions required to be taken by Purchaser at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Purchaser and Dutch Gold, in
whole or in part, in writing):


6.1           Accuracy of Representations. The representations and warranties of
Seller set forth in Section 3 that refer specifically to and are made as of the
date of this Agreement shall have been accurate as of the date of this
Agreement, and all other representations and warranties of Seller set forth in
Section 3 shall be accurate as of the Closing Date as if made on and as of the
Closing Date provided, however, that, for purposes of this Section 6.1, any
inaccuracies in the representations and warranties of Seller will be disregarded
unless all such inaccuracies, considered collectively, have a material adverse
effect on the value of the Acquired Assets taken as a whole.


           6.2           Consents. Seller will obtain the following Consents to
the transactions contemplated by this Agreement and the Acquisition documents.


(a)           ______________________________;
(b)           ___________________________________________________;
(c)           ___________________________________________________;
(d)           ___________________________________________________; and
(e)           ___________________________________________________.


6.3           Performance of Covenants. Seller shall have performed, in all
material respects, all covenants required by this Agreement to be performed by
Seller on or before the Closing Date.


6.4           Additional Documents. Each of the following additional documents
shall have been delivered to Purchaser:
 
10

--------------------------------------------------------------------------------




(a)           a certificate, executed by an executive officer of Seller,
confirming that, to the actual knowledge of such executive officer, the
conditions set forth in Sections 6.1 and 6.2 have been satisfied;


(b)           such bills of sale, assignments and other instruments as Seller
may be required to execute in order to evidence and effectuate the transfer of
the Acquired Assets to Purchaser; and


(c)           such good standing certificates and other similar documents as
Purchaser and Dutch Gold may reasonably request to ensure that the actions
required to be taken by Seller at the Closing have been properly authorized.


6.5           No Restraints. No injunction or other order preventing the
consummation of the transactions contemplated by this Agreement shall have been
issued since the date of this Agreement by any court of competent jurisdiction
and shall remain in effect; and no Legal Requirement that makes consummation of
the transactions contemplated by this Agreement illegal shall have been enacted
or adopted since the date of this Agreement and shall remain in effect.


7.           CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE.


Seller's obligation to sell and transfer the Acquired Assets to Purchaser and to
take the other actions required to be taken by Seller at the Closing is subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by Seller, in whole or in part, in
writing):


7.1           Accuracy of Representations.  The representations and warranties
set forth in Section 4 and 5 shall be accurate in all material respects as of
the Closing Date provided, however, that, for purposes of this Section 7.1, any
inaccuracies in the representations and warranties of Purchaser and Dutch Gold,
as the case may be, will be disregarded unless all such inaccuracies, considered
collectively, have a material adverse effect on the business, assets (tangible
or intangible), liabilities or operations of the Purchaser.


7.2           Performance of Covenants.  Purchaser shall have performed, in all
material respects, all covenants required by this Agreement to be performed by
Purchaser on or before the Closing Date.


7.3           Additional Documents.


(a)           A certificate, executed by an executive officer of each the
Purchaser and Dutch Gold, confirming that, to the actual knowledge of such
executive officer, the conditions set forth in Sections 7.1 and 7.2 have been
satisfied; and


(b)           such good standing certificates and other similar documents as
Seller may reasonably request to ensure that the actions required to be taken by
Purchaser at the Closing have been properly authorized.


7.4           No Restraints. No injunction or other order preventing the
consummation of the transactions contemplated by this Agreement shall have been
issued since the date of this Agreement by any court of competent jurisdiction
and shall remain in effect; and no Legal Requirement that makes consummation of
the transactions contemplated by this Agreement illegal shall have been enacted
or adopted since the date of this Agreement and shall remain in effect.
 
11

--------------------------------------------------------------------------------




8.           POST-CLOSING COVENANTS. The Parties agree with respect to the
period following the Closing:


8.1           General; Access.  If at any time after the Closing, any further
action is necessary or desirable to carry out the purposes of the Acquisition
Documents, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party (unless the requesting Party is entitled to indemnification therefor).


8.2           Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under the Acquisition Documents or (ii) any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction occurring
prior to the Effective Time involving the Seller, each of the other Parties will
cooperate with each other and their counsel in the contest or defense, make
available their personnel, and provide such testimony and access to their books
and records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefor).


8.3           Tax Matters. The following provisions shall govern the allocation
of responsibility as between the Purchaser and the Seller for certain tax
matters following the Closing Date:


(a)           The Purchaser and the Seller shall cooperate fully, as and to the
extent reasonably requested by the other, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other's reasonable
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided. The Seller and the Purchaser agree (i) to retain all
books and records with respect to Tax matters relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the Purchaser or the Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii) to
give the other reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the party so requests, to allow
the other party to take possession of such books and records.


8.4           SEC Reports. Seller will: (i) promptly deliver to the Purchaser a
copy of each report or other document filed with the SEC on behalf the Seller
during the Pre-Closing Period; and (ii) seek the prior approval of the Purchaser
prior to filing any current reports with the SEC disclosing the Transaction.
 
12

--------------------------------------------------------------------------------






9.           INDEMNIFICATION AND RELATED MATTERS.


9.1           Survival.  Subject to Section 9.2(c), all representations,
warranties, covenants and agreements set forth in this Agreement or in any
writing delivered in connection with this Agreement will survive the Closing
Date and the consummation of the transactions contemplated hereby and will not
be affected by any examination made for or on behalf of the Purchaser or Dutch
Gold, the Knowledge of any of its officers, directors, stockholders, employees
or agents, or the acceptance of any certificate or other writing.


9.2           Indemnification.


(a)           The Seller agrees to indemnify Dutch Gold, its officers,
directors, affiliates and stockholders (“the “Dutch Gold Group) and the
Purchaser, its officers, directors, affiliates and stockholders (the “Purchaser
Group”) and hold them harmless from and against any loss, liability, deficiency,
damage or expense (including, without limitation, legal expenses and costs and
including interest and penalties, but excluding punitive damages (other than
punitive damages awarded to third parties) and lost profits resulting from
business interruptions) (a “Loss”) which the Purchaser Group and/or Dutch Gold
Group may suffer, sustain or become subject to, as a result of (i) the breach by
the Seller of any representation or warranty made by the Seller contained in
this Agreement, any schedule or exhibit hereto or any certificate delivered by
or on behalf of the Seller to the Purchaser or Dutch Gold in connection with the
Closing, (ii) the breach by the Seller of any covenant or agreement made by the
Seller contained in this Agreement, any schedule or exhibit hereto or any
certificate delivered by or on behalf of the Seller to Purchaser or Dutch Gold
in connection with the Closing, (iii) any claims of any brokers or finders
claiming by, through or under Seller or in respect of the transactions
contemplated herein, (iv) any Taxes of the Seller with respect to any taxable
periods (or portions thereof) ending on or prior to the Closing Date.  The
Seller shall be responsible for paying the Seller’s Pro Rata Share of any Losses
suffered or sustained by any member of the Purchaser Group and/or Dutch Gold
Group.


(b)           The Seller will be liable to the Purchaser Group and Dutch Gold
Group with respect to claims referred to in Section 9.2(a)(i) above only if
Purchaser or Dutch Gold, as the case may be, delivers to the Seller
Representative written notice thereof no later than the date which is eighteen
months after the Closing Date.  Notwithstanding anything herein to the contrary,
the foregoing limitation shall not apply in the event of any breach of a
representation and warranty by or on behalf of the Seller that constitutes fraud
or intentional misrepresentation.


(c)           The Purchaser agrees to indemnify the Seller and hold Seller
harmless from and against any Loss which the Seller may suffer, sustain or
become subject to, as the result of (i) a breach of any representation nor
warranty made by the Purchaser contained in this Agreement, any schedule or
exhibit hereto or any certificate delivered by or on behalf of the Purchaser in
connection with the Closing and (ii) a breach of any covenant or agreement made
by Purchaser contained in this Agreement, any schedule or exhibit hereto or any
certificate delivered by or on behalf of Purchaser.


(d)           Dutch Gold agrees to indemnify the Seller and hold Seller harmless
from and against any Loss which the Seller may suffer, sustain or become subject
to, as the result of (i) a breach of any representation nor warranty made by
Dutch Gold contained in this Agreement, any schedule or exhibit hereto or any
certificate delivered by or on behalf of Dutch Gold in connection with the
Closing and (ii) a breach of any covenant or agreement made by Dutch Gold
contained in this Agreement, any schedule or exhibit hereto or any certificate
delivered by or on behalf of Purchase


(e)           If a party hereto seeks indemnification under this Section 9.2,
such party (the “Indemnified Party”) shall give written notice to the other
party (the “Indemnifying Party”) of the facts and circumstances giving rise to
the claim. In that regard, if any suit, action, claim, liability or obligation
shall be brought or asserted by any third party which, if adversely determined,
would entitle the Indemnified Party to indemnity pursuant to this Section 9.2,
the Indemnified Party shall promptly notify the Indemnifying Party of the same
in writing, specifying in reasonable detail the basis of such claim and the
facts pertaining thereto and the Indemnifying Party, if it so elects (except
that the Indemnifying Party may not so elect without the Indemnified Party’s
consent unless (i) the Indemnifying Party acknowledges in writing its obligation
to indemnify the Indemnified Party for the entire amount of any Loss relating
thereto (without deduction, offset or limitation by operation of any provision
hereof), (ii) the Indemnifying Party provides reasonable evidence to the
Indemnified Party of its financial ability to satisfy its indemnification
obligations, (iii) the suit, action, claim, liability or obligation does not
seek to impose any liability or obligation upon the Indemnified Party other than
for money damages, and (iv) such suit, action, claim, liability or obligation
does not relate to the Indemnified Party’s relationship with its customers,
suppliers or employees) shall assume and control the defense thereof (and shall
consult with the Indemnified Party with respect thereto), including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of expenses. If the Indemnifying Party elects to assume and control the
defense, the Indemnified Party shall have the right to employ counsel separate
from counsel employed by the Indemnifying Party in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of the Indemnified
Party unless (y) the employment thereof has been specifically authorized by the
Indemnifying Party in writing or (z) the Indemnifying Party has failed to assume
the defense and employ counsel. The Indemnifying Party shall not be liable for
any settlement of any action or proceeding, the defense of which it has elected
to assume, which settlement is effected without the written consent of the
Indemnifying Party. If there shall be a settlement to which the Indemnifying
Party consents or a final judgment for the plaintiff in any action or
proceeding, the Indemnifying Party shall indemnify and hold harmless the
Indemnified Party from and against loss or liability by reason of such
settlement or judgment in accordance with this Section.
 
13

--------------------------------------------------------------------------------




(e)           Subject to the terms and conditions set forth in this Section 9.2,
in the event that a party is finally determined to be entitled to
indemnification for any Losses pursuant to this Section 9.2, then such
Indemnified Party may, at its option, setoff all or any portion of such Losses
against any amounts due or to become due to the Indemnifying Party, whether
pursuant to this Agreement or otherwise.


(f)           The amount of Losses for which the Indemnifying Party may be
liable under this Section 9.2 shall be the net amount of the Losses suffered by
the Indemnified Party after deducting any proceeds actually received by the
Indemnified Party in respect of such Losses under applicable insurance policies
(determined, without duplication, after giving effect to any increases in
premiums resulting therefrom) or from any other third Person responsible
therefor. To the extent any such proceeds are received by the Indemnified Party
with respect to a particular indemnified Loss after any such indemnity payment
is made by the Indemnifying Party to the Indemnified Party with respect thereto,
the Indemnified Party shall reimburse the Indemnifying Party when and as such
proceeds are received with respect to such particular indemnified Loss.


(g)           The amount of any Loss for which indemnification is provided under
this Section 9.2 shall be net of any Tax benefits of the Indemnified Party
arising directly from such matter for which an indemnity claim was made, but
only as and when realized in cash by the Indemnified Party and only if such
benefits are actually realized by such Indemnified Party on or before the first
anniversary of the date on which the Indemnified Party makes the claim for
indemnification in respect of such Loss.


9.3           Arbitration. Waiver of Jury Trial.    Any dispute among any of the
Parties arising out of or in connection with this Agreement, shall be settled by
arbitration under the Rules of the American Arbitration Association for
Commercial Disputes and shall be placed on an expedited or fast track
basis.  The number of arbitrators shall be one (1) if all parties to the dispute
agree on the arbitrator.  If there is a disagreement on selection of a sole
arbitrator, the number of arbitrators then shall be three (3), with the
arbitrators to be appointed in accordance with the Rules from a panel of
arbitrators in New York, New York.  The place of arbitration shall be in New
York, New York, and each Party hereby irrevocably agree to submit to and not
contest personal jurisdiction.  The arbitral award shall state the reasons for
the award, and attorneys’ fees shall be awarded to the prevailing party as
determined by the arbitrator(s).  Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof, and shall
be binding on the parties hereto.  Each Party irrevocably waives to the extent
permitted by law, all rights to trial by jury and all rights to immunity by
sovereignty or otherwise in any action, proceeding or counterclaim arising out
of or relating to this Agreement.




10.0           MISCELLANEOUS.


10.1           Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any rule or regulation of the Securities and
Exchange Commission (in which case the disclosing Party will use its reasonable
best efforts to advise the other Party prior to making the disclosure, and to
allow such other Party the opportunity to review and comment on such
disclosure).


10.2           No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.


10.3           Entire Agreement. This Agreement and the other Acquisition
Documents (including the documents referred to herein) constitute the entire
agreement between the Parties and supersedes any prior understandings,
agreements, or representations by or between the Parties, written or oral, to
the extent they related in any way to the subject matter hereof.


10.4           Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that the Purchaser may (i) assign any or
all of its rights and interests hereunder to one or more of its Affiliates, and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases the Purchaser nonetheless shall remain
responsible for the performance of all of its obligations hereunder).
 
14

--------------------------------------------------------------------------------




10.5           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.


10.6           Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


10.7           Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient.




10.8           Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Nevada without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Nevada.


10.9           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Purchaser and the Seller. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.


10.10           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


10.11           Expenses. Each of the Purchaser and the Seller will bear its own
costs and expenses (including legal and accounting fees and expenses) incurred
in connection with this Agreement and the transactions contemplated herein;
provided, that any sales Tax, use Tax, documentary stamp Tax or similar Tax
attributable to the sale or transfer of the Acquired Assets shall be paid by the
Purchaser.


10.12           Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or
covenant.  References to the singular shall include the plurals and vice versa.


10.13           Incorporation of Exhibits and Schedules. The Exhibits, Glossary
of Terms, and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof.


10.14           Specific Performance. Each of the Parties acknowledges and
agrees that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter, in addition to any other remedy to which it may be
entitled, at law or in equity.


The Parties hereto irrevocably agree and consent that all disputes concerning
this Agreement or any claim or issue of any nature (whether brought by the
Parties hereto or by any other person whatsoever) arising from or relating to
this Agreement or to the corporate steps taken to enter into it (including,
without limitation, claims for alleged fraud, breach of fiduciary duty, breach
of contract, tort, etc.) which cannot be resolved within reasonable time through
discussions between the opposing entities, shall be resolved solely and
exclusively by means of arbitration to be conducted in Miami, Florida, which
arbitration will proceed in accordance with the rules of the American
Arbitration Association (or any successor organization thereto) then in force
for resolution of commercial disputes.
 
15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement as of the date first above written.
 
AULTRA GOLD, INC.
 
    DUTCH GOLD RESOURCES, INC.  
/s/
   
/s/ Daniel W. Hollis
 
Name
   
Name: Daniel W. Hollis
 
Title: Cheif Executive Officer 
   
Title: Chief Executive Officer
 

 
DGRI AGDI ACQUISITION CORPORATION
 
       
/s/ Daniel W. Hollis
   
 
 
Name: Daniel W. Hollis
   
 
 
Title: President
     


16